OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                 AUSTIN                                 .
GROVERSELLERS
       GLNEUAL
A,TORNEV

Po:loroblo CoorFe N. Shcppurd             _
Coqtroller   4f r’
                 ubllo Acoounts                          o-   (347      _
,lustJn, Texas




opinion doted Dece.%bor 29,
letter  rr0s SiTAH. C1888, h
ror Siorris County, fron




                                              rm   on !.:ok;lnney . . . .




     block   huvln& church   bulldinr:s       upon it.

           'CO chanfo in octuol us0 Of the cntlro       half’
     block  as a ~p’looe ol” rel.l~lous   :rwshlp by the Church
     has ocourred.    The doclslon      to tox the lown Erew out
     of tin aFree-mut betmen the 3hurch end ‘:r. Ccorp        5.
     Cohen of !;oueton , entored into in Eebruury, 133,        s

                             .
Iionoreblo   C~ori;o I!. 3!%ppnrd,   pa@   2


       aopy of nhlch Is aert attached.      You will note
     . thut thla 6Froer;nnt provided ths t Llr. .Zohen my
       mi;c csrtoin poymmts.     Ilo hs:s aotually  !ade the
       in?tlal. poymnt of .%70,OCG,GG, end four amual
       paymnts thereafter    of $75,OGC.Gir each, an sgcre-
       p,ete of .~675,OOG.CG

             *Our cltestlon thorarorn,  is ussumlnf. thnt the
      lawn Is a part of the property ect%lly       used for
      rolI(2Ious purposc8,   Is It orsnpt 03% taxation?”

            The attsohed  CO:ltrrrot is ose prcntlne to 5ohon an
option to purohzoe the ontico half block for the price of
~l,E50.OOG, .$37C,GGG.00 hnvlnf bean ;ald upon exeoution     of
the oofitreot,  rnd roqulrinc   tte poyzcmt of :75,CCG.G0 each
year Sor ao cxtuncsion Gf the cption for an addltlofial    year.
The riGht or tha Ckuroh to c5zit imc its ~38 srid occupenoy
of thn property untjl the tlze of’ the oxocutioa     of a deed
to Cohen Is yresorvod.

             Yoor rcqucst eroludoe fron our consbicrc~ion       any
cucstion   of !~hethm the progorty    Is a&mll.y     used for religious
purposm,     or vihother suah use haa been abandoned, OP rhether
tha property     lnquirnd about I8 roosoanbly    necessary   for tho
USC cod eujoyxsnt of the bolsEce of the :Icli block es 8 place
of rcllelous    worship.   Therefore,   tbia orlnioc   shall In no
*ioy bo oonstrued us psosing on thsse mesfIcns,

            Under Art lo13 BIff,    Section 2 oi tt:: Texie Coz3titctlon,
sad Artiole   7150, .S;cction 1, ‘c’. 5., tho use 3n;l owierehip oi pro-
perty Control the q#?stion ot exuzption,~l           non. Thl3 gu?opnrty
Is mncd by the First Fresbytorlsn         Cimrch, and tte lettor     of
.‘jE !:. Class re?uIres   that 1+3 essix.0 for fho purposes of the
oglnion thet seic! land Is actually       &trip used by tke Church
for rall~lous   xorshlp.     On t!lD bEl16 Of such e%uzqtIon,      ue
cm ooncl.udc only thst tP.s property       is exsz;t  fron tzxetion.

             TruStinF   that   the forapo?np   fully   enswors   your in-